Citation Nr: 0311856
Decision Date: 08/28/03	Archive Date: 01/21/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  96-41 246	)	DATE AUG 28, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


ORDER

	The following correction is made in a decision issued by the Board in this case on June 9,2003:

	On page 13, in the ORDER section, first line, pseudofolliculitis barbae is corrected to read right great toe condition.


_____________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Citation Nr: 0311856	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-41 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.  

2.  Entitlement to service connection for right great toe 
condition.  

3.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to March 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia. which increased the rating for 
lumbosacral strain to 40 percent disabling, effective March 
18, 2000, and denied service connection for 
pseudofolliculitis barbae and for a right great toe 
condition.  This case is currently certified to the Board 
from the RO in Baltimore, Maryland, to where it will be 
returned.  

The issue of entitlement to service connection for 
pseudofolliculitis barbae is addressed in the remand portion 
of this decision.  


FINDINGS OF FACT

1.  There is no current medical evidence establishing that 
the veteran has a right great toe disability.  

2.  Effective from September 1994, lumbosacral strain is 
manifested by complaints of pain, with objective evidence of 
limitation of motion with characteristic pain on motion.  

3.  Effective from July 1995, lumbosacral strain is 
manifested by complaints of pain, with objective evidence of 
muscle spasm and loss of lateral spine motion.  

4.  Effective from March 2000, lumbosacral strain is 
manifested by complaints of pain, with objective evidence of 
severe lumbosacral strain, with limitation of forward bending 
and arthritic changes.  




CONCLUSIONS OF LAW

1.  A right great toe disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303, 3.326(a) (2002).  

2.  Effective from September 1994, the criteria for a 
disability rating in excess of 10 percent for lumbosacral 
strain have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.321, 3.326(a), 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Code 5295 (2002).  

3.  Effective from July 1995, the criteria for a disability 
rating in excess of 20 percent for lumbosacral strain have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 
3.326(a), 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Code 5295 (2002).  

4.  Effective from March 2002, the criteria for a disability 
rating in excess of 40 percent for lumbosacral strain have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 
3.326(a), 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Code 5295 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the correspondence sent to the veteran 
in January 2000, June 2000, October 2001, and August 2002, 
informing him of the VCAA and describing what VA would do to 
assist the veteran, the evidence the veteran needed to 
provide, and the evidence the VA had in its' possession; the 
Statements of the Case issued in February 1996 and January 
2003; and Supplemental Statements of the Case issued in April 
1997, September 1997, June 1998, September 1999, and November 
2000, provided to both the veteran and his representative, 
provided notice to the veteran of what the evidence of record 
revealed.  Additionally, these documents provided notice why 
this evidence was insufficient to award the benefit sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Cf. Quartuccio v. Principi, 16 Fed App. 183 
(2002).  No further assistance is necessary to comply with 
the requirements of this new legislation, or any other 
applicable rules or regulations regarding the development of 
the pending claim.  

Service Connection

Essentially, the veteran contends that he has a right big toe 
condition that was first manifest while he was on active duty 
service.  

Review of the veteran's service medical records show that he 
was seen on only one occasion for any right great toe 
complaints, April 1977.  At that time, he had a slight 
ingrown toenail.  Examination showed no sign of any 
infection.  There are no subsequent medical records showing 
any complaints or findings pertaining to his right great toe.  
Service separation examination noted that his feet were 
normal and there was no history given pertaining to any right 
great toe complaints or findings.  

The veteran's claims file contains numerous post-service 
medical records, both VA and private, to include his June 
1981 VA examination report; his June 1984 Army outpatient 
treatment report; VA examination reports of November 1994, 
January 1998, and March 2000; private outpatient treatment 
reports for December 1997 to March 1998; VA outpatient VA 
outpatient treatment reports for various periods between 
September 1985 and January 2002; and numerous lay statements.  
However, nowhere in any of these records or mentioned in the 
lay statements is there any indication of any complaints, 
findings or treatment for a right great toe condition.  

Analysis

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau, 2 Vet. App. at 143-144.  

In this case, there is no medical evidence establishing that 
the veteran currently has any right great toe disability, as 
none has been shown at any time in the twenty-two years since 
the veteran was separated from active duty service.  As for 
the only treatment he received in service was for a slight 
ingrown right great toenail.  Such condition, without 
subsequent residuals, is an acute and transitory condition 
that was resolved by the time he was separated from active 
duty some four years later.  Other than the above-mentioned 
April 1977 ingrown toenail, the veteran's service medical 
records do not reflect any complaints or findings pertaining 
to his right great toe.  

Under the circumstances of this case, the Board must conclude 
that there is no competent medical evidence establishing that 
the veteran currently has residuals of a right great toe 
disability.  As such, there is no basis for allowance of the 
claim.  See Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. 
App. at 144. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  

Increased Rating

Based on the service medical records and post-service VA 
examination, the RO, in a rating decision dated in September 
1981, granted service connection for lumbosacral strain, 
assigning the disability a noncomplensable rating, effective 
from March 15, 1981, the day following the veteran's 
separation from active duty service.  

In September 1994, VA received the veteran's claim for a 
compensable rating.  By rating decision dated in March 1995, 
a 10 percent rating was assigned, effective September 1994, 
the date of receipt of the claim for increase.  He was 
notified of the decision and apprised of his appellate rights 
by VA letter in April 1995.  In July 1995, the veteran 
submitted additional evidence and, in a rating decision dated 
in August 1995, the assigned disability rating was increased 
to 20 percent, effective from July 1995, the date of the 
report of an MRI showing disc herniation.  He was notified of 
the decision and apprised of his appellate rights by VA 
letter dated in September 1995.  In December 1995, VA 
received the veteran's notice of disagreement to the 20 
percent rating.  He was issued a statement of the case in 
February 1996 and VA received his substantive appeal in July 
1996 addressing the increased rating issue.  The record shows 
that the claim has been continually prosecuted since the 
filing for an increased rating in September 1994; however, 
the case has only recently come before the Board on appeal.  
Hence, the Board has recharacterized the issue to entitlement 
to an increased rating for lumbosacral strain, currently 
evaluated as 40 percent disabling.  

Private outpatient treatment reports for May and August 1994 
show treatment for complaints of chronic low back pain.  
During VA examination in November 1994, the veteran 
complained of low back pain.  Examination revealed no atrophy 
or sensory deficit in the lower extremities.  The spine was 
not tender.  Range of motion of the lumbosacral spine 
revealed flexion to 110 degrees; extension to 30 degrees; and 
lateral flexion, bilaterally, to 20 degrees.  X-rays showed 
normal lumbosacral spine.  The diagnosis was lumbosacral 
strain, chronic in nature.  

The report of a private MRI of the lumbar spine, dated in 
July 1995, shows the veteran had left central T11-12 disc 
herniation impinging upon the conus medullaris.  There was no 
evidence for disc bulge or herniation within the lumbar spine 
proper.  The nerve roots exited the neural foramina intact at 
all levels; the facet joints were well preserved; there was 
no evidence for spinal stenosis; and the soft tissues were 
unremarkable.  

The veteran's VA outpatient treatment records reflect that in 
November 1995, physical therapy for the back was recommended.  
In October 1996, there was some loss of motion in the low 
back.  In June 1997, he complained of low back pain, 
objectively, no back tenderness or spasm were noted.  In 
August 1997, he was noted to have chronic low back pain.   In 
December 1997, he was complaining of back pain and 
examination revealed back muscle spasms.  The reports for 
January and February 1998 show that his back condition was 
slowly but steadily improving.  In March 1998, the report 
indicates he was involved in motor vehicle accident that may 
have aggravated his back condition.  However, subsequent 
March 1998 reports also note that his back condition was 
steadily improving.  

The veteran's February 1998 VA orthopedic examination report 
indicates that he was working as a postal clerk supervisor.  
He complained of mid to low back pain.  He appeared to have a 
normal gait.  On examination, there was tenderness over the 
midline of the thoracic spine area.  No postural 
abnormalities or fixed deformities were noted.  Musculature 
was symmetrical with no muscle spasm.  Range of motion of the 
lumbar spine revealed flexion to 70 degrees; extension to 20 
degrees, bilaterally; flexion to 20 degrees, bilaterally; and 
right rotation to 40 degrees, left rotation to 50 degrees.  
Pain was noted during right lateral flexion and forward 
flexion.  No neurological deficit was found.  X-rays of the 
lumbar spine revealed no gross abnormality.  The diagnoses 
were lumbosacral strain and herniated nucleus pulpous, T11 
and T12.  

VA orthopedic examination report, dated in March 2000, 
reflects he was working as a manager in a post office and 
that he had a back brace.  Examination showed some thoracic 
spine kyphosis.  Lumbar spine showed a lot of pain in the 
paraspinal area, with some spasm.  Range of motion of the 
lumbar spine revealed flexion to 40 degrees, active, to 50 
degrees, passive, with a lot of pain; backward flexion to 5 
degrees, active, and to 10 degrees, passive, with a lot of 
pain; rotation to 15 degrees, bilaterally, with less pain; 
and lateral flexion to 20 degrees, bilaterally, also with 
less pain.  The spine had very poor coordination, with a lot 
of fatigue and weakness.  He walked with his back bent, as he 
could not straighten up, but he did not have a fixed 
deformity.  The muscles of the back were very tender.  X-rays 
revealed hyperlordosis and L5-S1 facet arthropathy and T11 to 
T12 degenerative joint disease.  

VA outpatient treatment reports show that an MRI done in 
December 2001 revealed moderately left T11-12 disc 
herniation, pushing on the thecal sac.  The report dated in 
January 2003 shows that light touch sensation was intact in 
the hand, feet, and lower extremities.  There was no 
tenderness to percussion of the lumbar/thoracic spine; no 
postural abnormalities or fixed deformities; musculature was 
symmetrical, no spasm.  Range of motion of the lumbosacral 
spine revealed flexion to 60 degrees; extension to 20 
degrees, bilaterally; lateral flexion to 20 degrees; and 
right/left rotation to 40 degrees.  There was pain on forward 
flexion.  Light touch sensation was intact.  Ankle jerks were 
2+ on the right, 1+ on the left; negative Babinski reflexes; 
and negative straight leg raising, bilaterally.  There was no 
weakness, fatigability, decreased endurance, or 
incoordination noted.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

In the veteran's case, his lumbosacral strain with herniated 
disc T11-12 is rated under disorders of the musculoskeletal 
system, specifically Diagnostic Code 5295.  See 38 C.F.R. 
§ 4.71a.  Under Diagnostic Code 5295, lumbosacral strain with 
characteristic pain on motion warrants a 10 percent rating.  
Lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position warrants a 20 percent rating.  A 40 percent 
rating requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space,, or some of the above, with abnormal mobility on 
forced motion.  The 40 percent rating is the maximum rating 
under Diagnostic Code 5295.  

Effective from September 1994, the date of receipt of the 
veteran's claim for a compensable rating for lumbosacral 
strain, a 10 percent rating is entirely appropriate.  At the 
time of his November 1994 VA examination, there was some 
limitation of motion and characteristic pain on motion.  
However, there was no medical evidence of muscle spasm on 
forward bending or loss of lateral spine motion, which would 
warrant a 20 percent rating.  

Effective from July 1995, the date of the MRI showing T11-T12 
central disc herniation impinging on the conus medullaris, 
with no medical evidence of disc bulge or herniation in the 
lumbar spine; intact neural foramina at all levels; well 
preserved facet joints; no evidence of spinal stenosis; and 
unremarkable vertebral bodies surrounding the soft tissues, a 
20 percent rating is appropriate.  Medical evidence further 
showed only slight limitation of motion of the lumbar spine, 
with pain, and muscle spasm; however, medical evidence did 
not show severe lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldwaite's sign, marked 
limitation of forward bending with osteo-arthritic changes, 
to warrant the next higher rating, which is the maximum, 40 
percent rating.  

It is not until the veteran underwent his VA orthopedic 
evaluation examination in March 2000 that the medical 
evidence showed worsening of his back disability, although he 
was still able to maintain full-time employment as a postal 
supervisor.  He was walking with his back bent and he had a 
back brace.  There was moderate limitation of motion of the 
back, with pain on motion.  An MRI taken in December 2001 
revealed moderately broad left T11-12 disc herniation and 
mild degenerative changes of the lumbar spine.  By January 
2003, VA outpatient treatment reports show pain on forward 
flexion, and loss of lateral motion, with overall moderate 
limitation of motion.  At the time, he was still working.  
The Board finds that, effective from March 2000, the 
lumbosacral strain, with T11-12 disc hernia ion, more closely 
meets the criteria for the maximum, 40 percent disability 
rating.  

Generally, when an evaluation of a disability is based on 
limited motion, the Board must also consider, in conjunction 
with the otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. § 4.40 and 4.45 and 
in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, 
when a disability is assigned the maximum rating for loss of 
range of motion, application of 38 C.F.R. § 4.40 and 4.45 and 
DeLuca is not required.  See Spencer v. West, 13 Vet. App. 
376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there is a specific diagnostic 
codes to evaluate the veteran's lumbosacral strain, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993).  However, even if such consideration were 
appropriate, in the absence of medical evidence of fracture 
vertebra, ankylosis of the spine, or pronounced 
intervertebral disc syndrome, there is no basis for 
assignment of a higher evaluation under Diagnostic Codes 
5285, 5286, 5289, or 5293, respectively.  

Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's lumbosacral strain at any stage under 
consideration.  It should be remembered that, generally, the 
degrees of disability specified under the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 
38 C.F.R. § 4.2.  In this regard, the Board notes that the 
medical evidence reflects that the veteran has not undergone 
prolonged hospitalization for his lumbosacral strain or that 
the disability has caused marked interference with employment 
as to render impractical the application of the regular 
schedular standards.  Under the circumstances, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In reaching this decision, both the RO and the Board have 
considered the appropriateness of the rating for the 
veteran's lumbosacral disability under the applicable 
criteria in conjunction with the submission of additional 
evidence at various times while the appeal was pending.  


ORDER

Service connection for pseudofolliculitis barbae is denied.  

Effective from September 1994, a disability rating in excess 
of 10 percent for lumbosacral strain is denied.  

Effective from July 1995, a disability rating in excess of 20 
percent for lumbosacral strain is denied.  

Effective from March 2000, a disability rating in excess of 
40 percent for lumbosacral strain is denied.  


REMAND

The veteran maintains that he currently has 
pseudofolliculitis barbae as the result of his having to 
shave while in service.  Review of his service medical 
records shows that he was seen on numerous occasions for 
pseudofollitulitis and that he was placed on a no shaving 
profile.  However, post-service, the earliest medical 
evidence of recurrent folliculitis in the area of his beard 
and neck is not until early 2001, some twenty years after he 
was separated from active duty service.  Also, there is no 
medical opinion of record of a nexus between current 
condition and his military service.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:  

1.  The RO is to schedule the veteran for 
a VA dermatology examination in order to 
determine the current condition of the 
veteran's claimed pseudofolliculitis 
barbae.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder, to include 
the service medical records, must be made 
available to the examiner for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The physician is requested to offer an 
opinion as to whether it is at least as 
likely as not that currently diagnosed 
pseudofolliculitis barbae, if shown, is, 
in any way, related to the veteran's 
active military service.  A complete 
rationale for the rendered opinion should 
be set forth in a typewritten report and 
incorporated with the claims file.  

2.  The veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

3.  The RO must ensure that all requested 
development has been completed, to the 
extent possible, in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  The RO also must review the claims 
file and ensure that all notification and 
development action required by VCAA as 
stated in 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2000); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2002) are fully 
complied with and satisfied.  

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



